UNITED STATES DISTRICT COURT
DISTRICT OF MARYLAND
Southern Division

 

ROBERT ROTHMAN etal.
FILED UNDER SEAL
Plaintiffs.

- against — Case No. PJM-20-3290
DANIEL SNYDER

Defendant,

 

 

PLAINTIFFS’ SUPPLEMENTAL DECLARATIONS IN SUPPORT OF PLAINTIFFS’
EMERGENCY MOTION FOR A TEMPORARY RESTRAINING ORDER AND
MOTION PRELIMINARY INJUNCTION AND EMERGENCY MOTION FOR

PROTECTIVE ORDER

Plaintiffs Robert Rothman, Dwight C. Schar, and Frederick W. Smith (“Plaintiffs”)
respectfully submit Plaintiffs’ Supplemental Declarations in Support of Plaintiffs” Emergency
Motion for a Temporary Restraining Order and Preliminary Injunction and Plaintiffs’ Emergency
Motion for Protective Orders (“Supplemental Declarations’) and hereby supplement and
incorporate therein to the aforementioned motions and memorandum in support of said motions
with the attached Declarations from (1) Plaintiff Dwight C. Schar and (2) Plaintiff Frederick W.
Smith which support the relief requested in Plaintiffs’ Emergency Motion for a Temporary
Restraining Order and Preliminary Injunction and Plaintiffs’ Emergency Motion for Protective
Orders.

For the reasons stated herein and in the accompanying Memorandum of Law in support of
Plaintiffs’ Emergency Motion for a Temporary Restraining Order and Preliminary Injunction and
Plaintiffs’ Emergency Motion for Protective Orders, Plaintitts respectfully request that the Motions

be granted by the Court.
Dated: November 17, 2020
Bethesda, MD

nN

Respectfully submitted.

/s/

 

Adam L. Van Grack (D. Md. Bar No. 17976)
Theodore B. Kiviat (D. Md. Bar No. 29019)
Longman & Van Grack LLC

10411 Motor City Drive. Suite 750
Bethesda. MD 20817

(301) 291-5027 (tel.)

(301) 291-5028 (fax)

avangrack wd IWwelawtinn.com

thiviate lvelawfirm.com

Stephen R. Neuwirth (pro hac vice)
Julia M. Beskin (pro hac vice)
Jeremy Baldoni (pro hac vice)

Quinn Emanuel Urquhart & Sullivan, LLP
51 Madison Avenue. 22"! Floor

New York. New York 10010

(212) 849-7000 (tel.)

(212) 849-7100 (fax)
stephenneuwirth@quinnemanuel.com
juliabeskin@quinnemanuel.com
jeremybadloni@quinnemanuel.com

Jonathan Cooper (D. Md. Bar No. 21345)
Quinn Emanuel Urquhart & Sullivan. LLP
1300 I Street, NW

Suite 900

Washington. DC 20005

(202) 538-8000 (tel.)

(202) 538-8100 (fax)
jonathancooper@quinnemanuel.com

Attorneys for Plaintiffs
UNITED STATES DISTRICT COURT
DISTRICT OF MARYLAND

Southern Division

 

ROBERT ROTHMAN etal.
FILED UNDER SEAL
Plaintiffs,
Case No. PIM-20-3290
~ against —

DANIEL SNYDER,

Defendant.

 

 

 

DECLARATION OF DWIGHT C. SCHAR IN SUPPORT OF PLAINTIFES’
EMERGENCY MOTION FOR A TEMPORARY RESTRAINING ORDER AND
PRELIMINARY INJUNCTION AND PLAINTIFFS’ EMERGENCY MOTION FOR
PROTECTIVE ORDERS

    

CERES LEE I OIE OES BEES

ee ee ee ee ee

 

 
1. I. Dwight C. Schar, submit this declaration in support of Plaintiffs’ Emergency
Motion for a Temporary Restraining Order and Preliminary Injunction (the “Motion for
TRO/PI") and Emergency Motion for Protective Orders in the above-captioned action (the
“Motion for Protective Orders”).
2. Unless otherwise indicated, this declaration in based on my personal knowledge.
and publicly available information. All citations to exhibits herein reter to exhibits to the
Declaration of Julia M. Beskin, dated November 16, 2020, submitted with the Motion for
TRO/PI and incorporated as part of the Motion for Protective Orders.

~

3. On October 16, 2020. Plaintiffs received a written proposal to acquire Plaintiffs’
collective stake in WFI from certain prospective purchasers (the “Letter of Intent”). EX. 3.
4. the Letter of Intent is time-sensitive: it states that the period during which

Plaintiffs and the prospective purchasers are to negotiate exclusively with cach other (the

“Exclusive Negotiation Period”) expires on November 25. 2020. Ex. 4 at 3. aa aatetaaia:

3 The potential purchasers have represented that they are committed to “executfing |

definitive documentation promptly Ex, 4at

| (emphasis in original). Completing the transaction requires business. financial, legal and tax
due diligence. /7 at 3. Mr. Snyder's delay tactics have interrupted the due diligence process
necessary for the transaction to proceed. thereby diminishing the likelihood that the transaction

will close.

to

 

 

a
:
‘
I

i

 
6, ihe Letter of Intent provides that (1) the Letter itself: (1) the terms of the Letter:
and (iii) the negotiations between the parties related to the Letter (“Confidential Negotiations”)
must be kept strictly confidential and cannot be disclosed to third-parties. It is extremely
important to me for the Letter of Intent and Confidential Negotiations to remain confidential
because failure do to so could jeopardize the entire negotiation of a sale pursuant to the | etter of
Intent,

7, Since October 16, 2020 through today. | have kept confidential (i) all information
and pleadings related to this action: (ii) the Letter of Intent: and (iii) the Confidential
Negotiations.

8. On November 13. 2020. | authorized my attorneys to file a Motion to Seal the
Intire Record in this action.

9, I have not provided any information or pleadings related to either this action or

the Letter of Intent to the New }ork Times or any other media outlet or reporter,

| declare under penalty of perjury that the foregoing is true and correct.

Lxecuted on November 17. 2020.

 

(2

tone

 

 

 
 

ROBERT ROTHMAN et al.
FILED UNDER SEAL

Plaintiffs.
~ against — Case No. PJM-20-3290
DANIEL SNYDER,

Defendant.

 

 

DECLARATION OF FREDERICK W. SMITH IN SUPPORT OF PLAINTIFFS’
EMERGENCY MOTION FOR A TEMPORARY RESTRAINING ORDER AND A
PRELIMINARY INJUNCTION AND PLAINTIFFS’ EMERGENCY MOTION FOR A
PROTECTIVE ORDER
1. 1, Frederick W. Smith, submit this declaration in support of Plaintiffs’ Emergency
Motion for a Temporary Restraining Order and a Preliminary Injunction (the “Motion for
TRO/PI") and Emergency Motion for a Protective Order in the above-captioned action (the
“Motion for Protective Order’).

oe Unless otherwise indicated, this declaration in based on my personal knowledge.
and publicly available information. All citations to exhibits herein refer to exhibits to the
Declaration of Julia M. Beskin, dated November 16, 2020, submitted with the Motion for
TRO/PI and incorporated as part of the Motion for Protective Order.

3. I am an individual citizen and resident of the State of Tennessee. | am and have
been at all relevant times the legal and beneficial owner of 10.163% of the shares of Washington
Football, Inc. (*WFI"), which I purchased in 2003. I am also the Founder, Chairman, and Chief
Executive Officer of FedEx Corporation.

4. On October 16, 2020, Plaintiffs received a written proposal to acquire Plaintiffs”

collective stake in WFI from prospective purchasers (the “Letter of Intent”). The Letter of Intent
is time-sensitive: it states that the period during which Plaintiffs and the prospective purchasers
are to negotiate exclusively with each other (the “Exclusive Negotiation Period”) EE on

November 25, . Ex. 4 at3
5: The potential purchasers have represented that they are committed to “execul/ing/
definitive documentation oor RRR nasi ea ie ip ei sce a. Ex. 4 at
| (emphasis in original). Completing the transaction requires business, financial, legal and tax
due diligence. /d. at 3. Mr. Snyder's delay tactics have interrupted the due diligence process
necessary for the transaction to proceed, thereby diminishing the likelihood that the transaction
will close.

6. On November 13, 2020, | authorized my attorneys to file a Motion to Seal the
Entire Record (“Motion to Seal”) in this action.

7. The Letter of Intent provides that (i) the Letter itself: (ii) the terms of the Letter:
and (iil) the negotiations between the parties related to the Letter (“Confidential Negotiations”)
must be kept strictly confidential and cannot be disclosed to third-parties.

8. It is extremely important to me that the Letter of Intent and Confidential
Negotiations remain confidential, because failure do to so could jeopardize the entire negotiation
of a sale pursuant to the Letter of Intent.

9. Since October 16, 2020 through today, I have continued to keep confidential
(a) all information and pleadings related to this action, (b) the Letter of Intent, and (c) the
Confidential Negotiations.

10. I have not provided any information or pleadings related to this action, or
the October 16 Letter of Intent, to the New York Times or any other media outlet or
reporter.

I. In addition, as reflected in the emails attached hereto as Exhibit A. Jenny
Robertson, FedEx’s Senior Vice President of Integrated Marketing and Communications.

reported to me on Saturday, November 14, 2020. at 8:21 am: “You may have already see [sic]

Wo
the story in NY Times below that posted last night. They did not contact us.” {Emphasis
added.)

12. Furthermore, in that same November 14 email. Ms. Robertson also
stated: “However, Liz Clarke with the Washington Post called this morning asking if you
wanted to comment and I declined. She also asked if we could confirm the story was accurate
and I also declined.” (Emphasis added.) At 9:00 am that same morning. Ms. Robertson sent
another email to me, stating: “Liz with WaPo just called me again and asked if we could provide
the name of the attorney representing the shareowners. If you want to provide that. please let me
know. She also said the filing isn’t available and The NY Times somehow obtained a copy so
she asked if they could have a copy as well. I told her I could not provide it.” (Emphasis
added.) At 9:09 am that same day. | responded: “Jenny [ have no comment on the
matter. Mark [FedEx’s general counsel] is up to speed on the filing, and this has nothing to do
with FedEx.” (Emphasis added.) And Ms. Robertson responded to me at 9:12 am: “Thank you,
and that is what | advised that fed her to call me back and ask if there was an attorney she should
be contacting instead. I will continue to tell her we cannot provide anything.” (Emphasis
added.) See Exhibit A hereto.

13. Also on November 14, at 8:41 am. | received the email from Will Hobson of the
Washington Post, also included in Exhibit A. stating: “Sorry to bother you on a Saturday
morning. Please call me. or have one of your lawyers call me, at the number below as soon as
possible. I’m not going to stop calling people until | get aresponse. Apologies, but I’m under
tremendous pressure.” | did not respond to that email. | also received a voice mail that day trom

Mr. Hobson to which I did not respond.
14. | declare under penalty of perjury that the foregoing is true and correct.

Executed on November 17, 2020.

Frederick W. Smith
Frederick W. Smith

 

BE. Mira
From: Hobson, Will <Will. Hobson@washpost.com>
Sent: Saturday, November 14, 2020 8:41 AM
Ta: Frederick W. Smith
Ce: Ach EEN
Subject: [EXTERNAL] Urgent phone call for Fred Smith

 

Caution! This email originated outside of FedEx. Please do not open attachments or click links from an unknown
or Suspicious origin.

 

 

Mr. Smith,

Sorry to bother you on a Saturday morning. Please call me, or have one of your lawyers call me, at the number below as

soon as possible. I’m not going to stop calling people until | get a response. Apologies, but I’m under tremendous
pressure.

Best,
Will Hobson
Staff Writer

The Washington Post
202-744-8816 (c)

SIT Yb2.

 
Frederick W. Smith
aes

From: Jenny Robertson

Sent: Saturday, November 14, 2020 8:21 AM

To: Frederick W. Smith

Ce: Mark Allen; Rajesh Subramaniam; Brie Carere
Subject: Washington Football Team

Mr. Smith -- You may have already see the story in NY Times below that posted last night. They did not
contact us. However, Liz Clarke with Washington Post called this moming asking if you wanted to comment
and | declined. She also asked if we could confirm the story was accurate and I also declined.
https://www-.nytimes.com/2020/1 1/13/sports/washington-nfl-team-sn yder. html

Jenny

Sent from my iPhone
11/16/2020 Partial Owners of Washington's N.F.L. Team Seek Path in Court to Sell Their Stake - The New York Times

Partial Owners of Washington’s N.F.L. Team Seek Path in
Court to Sell Their Stake

 

€ nytimes.com/2020/11/1 3/sports/washington-nfl-team-snyder.html

Ken Belson November 14, 2020

hitps://www.nytimes.com/2020/11/4 3/sports/washington-nflteam-snyder.htm!

V4
11/16/2020 cons owe

 

hitps://www.nytimes.com/2020/11/4 Sisports/washington-nfl-team-snyder. htm! 2/4
44/16/2020 Partial Qumers af \Wachinatan'e NEL Taam Saat Dath in Canct in Call Thair Oiatin Tha Mare Wack Thaans

The increasingly bitter battle for control of the Washington Football Team took a significant
turn on Friday when three of the team’s limited partners, who together own 40 percent of the
club, asked a federal judge to allow them to sell their shares as a group.

Such filings are rare in the opaque world of buying and selling N.F.L. teams. Most ownership
disputes are handled in-house by a league arbitrator, but by taking it to court, the minority
shareholders are signaling the depth of the discord with the majority owner, Daniel Snyder.

Their maneuver to court, however, risks alienating the league and other team owners.

The three limited partners ~ Frederick Smith, the chairman of FedEx; Robert Rothman, an
asset manager; and Dwight Schar, founder of a home building company — said in their filing
in United States District Court in Maryland that they had received an offer of $900 million
for their combined shares.

Snyder has given legal notice to the limited partners that he will exercise his right of first
refusal, but buy out only Smith and Rothman, who together own 25 percent, not Schar, who
holds 15 percent of the team.

Continuc reading the main story
This prompted the limited partners to ask a judge to let them sell their shares as a block and
stop Snyder from trying to split up the group.

The limited partners said that Snyder’s effort “flies in the face” of their partnership
agreement, according to the court filing reviewed by The New York Times. The agreement,
they said, gives Snyder only the right to buy all of the shares up for sale, not just the ones he
wants.

They'll enjoy our special rate of $1 a week.
“Mr. Snyder's position also threatens to disrupt an orderly process — including, among other
things, necessary due diligence — for plaintiffs” to sell their shares, the filing said.

The filing does not say who has offered to buy out the limited partners. But the partners said
their window to negotiate with the potential buyer would expire on Nov. 25.

The team and the N.F.L. did not respond to a request for comment. The lawyers for the three
limited partners also did not reply to a request for comment.

The dispute between Snyder and the limited partners, who bought into the team nearly 20
years ago, began in the spring. With the future of the 2020 N.FL. season unclear then,
Snyder deferred paying annual dividends to the shareholders, a decision that the partners
said was made without consulting them. This led to a series of accusations that included
financial mismanagement of the team and efforts to smear Snyder.

hitps://www.nytimes.com/2020/11/4 3isports/washington-nfi-team-snyder htm! 3/4
19/16/2020 Partial Qwners of Wachinrtan's N Fi Team Saab Bath in Caurt to Gall Thoir Stale . Tha Naw Vari Timac

Snyder threw the three partners off the team’s board this summer, and the N.F.L. appointed
an arbitrator to settle the dispute. The arbitrator has yet to issue a ruling.

At the same time, Snyder filed a defamation suit claiming a conspiracy aimed at forcing him

to sell the team. In some of those filings, Snyder has hinted at Schar’s involvement in stories
critical of Snyder's stewardship of the team. Snyder has also named Schar’s daughter, as well
as a company controlled by Schar and his son-in-law, in his filings.

Beth Wilkinson, a well-known lawyer in Washington, D.C., was hired to investigate
allegations of widespread sexual harassment in the team’s front office, details of which were

published in July by The Washington Post. The Post cited 15 women who formerly worked
with the team.

Under pressure from some of his team’s largest sponsors, including FedEx, Snyder also
changed the team’s longtime logo and name, which many Native American groups
considered a slur.

Che New Work Eimes

 

https://www.nytimes.com/2020/11/4 3/sports/washington-nfl-team-snyder.htm!
“

 

 

EVES FE

“a st anf
Frederick W. Smith RECE It V 2 D
From: Jenny Robertson NA
Sent: Saturday, November 14, 2020 9:00 AM a t
To: Frederick W. Smith “VV 2
Ce: Mark Allen FedEx Corporation

' ; Chairman & CLO

Subject: Re: Washington Football Team bee iT CEO

FWS - Liz with WaPo just called me again and asked if we could provide the name of the attorney representing
the shareowners. If you want to provide that, please let me know.

She also said the filing isn't available and The NY Times somehow obtained a copy so she asked if they could
have a copy as well. | told her I could not provide it.

Sent from my iPhone

On Nov 14, 2020, at 8:21 AM, Jenny Robertson iS wrote:

Mr. Smith -- You may have already see the story in NY Times below that posted last night. They
did not contact us. However, Liz Clarke with Washington Post called this morning asking if you

wanted to comment and | declined. She also asked if we could confirm the story was accurate and |
also declined.

https://www.nytimes.com/2020/1 1/13/sports/washington-nfl-team-snyder html

Jenny

Sent from my iPhone
RECEIVED

Frederick W. Smith

pecan el,
-ssehaptiiaitienstnmnvccnccet

From: Jenny Robertson vu

Sent: Saturday, November 14, 2020 9:12 AM Pye by
To: Captain Smith FedEx Corporation
Ce: Frederick W. Smith; Mark Allen Chairinan & CEO |
Subject: Re: Washington Football Team eee

Thank you, and that is what | advised that led her to call me back and ask if there was an attorney she should be
contacting instead. I will continue to tell her we cannot provide anything.

Jenny

Sent from my iPhone

On Nov 14, 2020, at 9:09 AM, Captain Smith RE wrote:

Jenny | have no comment on the matter. Mark is up to speed on the filing, and this has nothing to
do with FedEx.

Sent with BlackBerry Work
(www. blackberry.com)

From: Jenny Robertson

Date: Saturday, Nov 14, 2020, 09:00
To: Frederick W. Smith

Ce: Mark Allen

Subject: Re: Washington Football Team

EWS - Liz with WaPo just called me again and asked if we could provide the name of the attorney
representing the sharcowners. If you want to provide that, please let me know.

She also said the filing isn't available and The NY Times somehow obtained a copy so she asked if
they could have a copy as well. I told her I could not provide it.

Sent from my iPhone

On Nov 14, 2020, at 8:21 AM, Jenny ee 80 ee a ee ae

wrote:

Mr. Smith -- You may have already see the story in NY Times below that posted
last night. They did not contact us. However, Liz Clarke with Washington Post
called this morning asking if you wanted to comment and I declined. She also asked
if we could contirm the story was accurate and I also declined.
hitps://www.nytimes.com/2020/11/13/sports/washington-nfl-team-snyder.html
Jenny

Sent from my iPhone
CERTIFICATE OF SERVICE
Thereby certify that on November 17. 2020. pursuant to the rules of this Court, I filed the
foregoing Plaintiffs’ Supplemental Declarations in Support of Plaintiffs’ Emergency Motion for a
Temporary Restraining Order and Preliminary Injunction and Plaintiffs’ Emergency Motion for
Protective Orders (collectively. the Supplemental Declarations) wader seal. electronically via e-

mail. to christine.coogle@mdd_.uscourts.gov and nidddb civil sealed indd scours. gor, A

 

copy of these Supplemental Declarations has also been provided to (1) Andrew Levander via
electronic mail at andrew.levander@dechert.com and (2) Rachel McGuckian via electronic mail
at mcguckian@ milesstockbridge.com (who have entered their appearances in this matter on
behalf of Defendant Daniel Snyder) as part of the transmission of this electronic filing to the Court.
and this service on Defendant's counsel will be indicated through their inclusion on my e-mail to the
Court. Pursuant to the Court’s procedures, I intend to cause paper copies of the Supplemental

Declarations to be deposited (under seal) in the Court’s drop box before 4:00 pm.
/sf

Adam L. Van Grack (D. Md. Bar No. 17976)
Longman & Van Grack LLC

10411 Motor City Drive, Suite 750
Bethesda. MD 20817

(301) 291-7156 (tel.)

(301) 291-5028 (fax)

avansrackia tvyglaw tim com

 
